Citation Nr: 1625418	
Decision Date: 06/24/16    Archive Date: 07/11/16

DOCKET NO.  10-31 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a cardiovascular disorder, to include congestive heart failure.
 
2.  Entitlement to service connection for diabetes mellitus. 
 
3.  Entitlement to service connection for diabetic retinopathy.
 
4.  Entitlement to service connection for prostate cancer. 

5.  Entitlement to service connection for Parkinson's disease.
 
6.  Entitlement to service connection for Paget's disease and osteophytosis. 

7.  Entitlement to service connection for Alzheimer's disease.

8.  Entitlement to special monthly compensation based on the need for regular aid and attendance or at the housebound rate.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, S.W.


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1953.  He died in April 2009.  The Appellant is his widow and the substitute-claimant in this appeal.

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In December 2010, a Decision Review Officer at the RO recognized the Appellant as the substitute-claimant in the Veteran's appeal.  As such, she brings the current claims without the restrictions imposed by 38 U.S.C.A. § 5121.

The Appellant testified before the undersigned at a hearing held at the RO in December 2010.  A copy of the hearing transcript (Transcript) has been associated with the record.

Most recently the issues on appeal were remanded by the Board for further development in March 2015.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for Alzheimer's disease, as well as Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or at the housebound rate, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence stands in relative equipoise as to whether a cardiovascular disorder was incurred during, or otherwise related to, the Veteran's period of active service, to include as the result of a cold injury which has been acknowledged by the Board in this case.

2.  The evidence stands in relative equipoise as to whether diabetes mellitus was incurred during, or otherwise related to, the Veteran's period of active service, to include as the result of a cold injury which has been acknowledged by the Board in this case.

3.  The evidence stands in relative equipoise as to whether diabetic retinopathy was incurred during, or otherwise related to, the Veteran's period of active service, to include as the result of a cold injury which has been acknowledged by the Board in this case.

4.  The evidence stands in relative equipoise as to whether prostate cancer was incurred during, or otherwise related to, the Veteran's period of active service, to include as the result of a cold injury which has been acknowledged by the Board in this case.

5.  The evidence stands in relative equipoise as to whether Parkinson's disease was incurred during, or otherwise related to, the Veteran's period of active service, to include as the result of a cold injury which has been acknowledged by the Board in this case.

6.  The evidence stands in relative equipoise as to whether Paget's disease and osteophytosis were incurred during, or otherwise related to, the Veteran's period of active service, to include as the result of a cold injury which has been acknowledged by the Board in this case.


CONCLUSION OF LAW

The criteria for service connection for a heart disorder, diabetes mellitus, diabetic retinopathy, prostate cancer, Paget's disease with osteophytosis, and Parkinson's disease have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

In light of the favorable decision to grant the claims of service connection for a heart disorder, diabetes mellitus, diabetic retinopathy, prostate cancer, Paget's disease with osteophytosis, and Parkinson's disease, any deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is harmless error.

Law and Analysis

In this case, the Appellant claims that the Veteran's heart disorder, diabetes mellitus, diabetic retinopathy, prostate cancer, Paget's disease with osteophytosis, and Parkinson's disease are related to cold injuries suffered during his tour of duty on the Korean peninsula during the Korean War.  The Veteran reported that, following an accident, he remained on the freezing ground for three weeks before he was moved to a hospital.  He died in April 2009.  

To that end, service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The available service treatment records, including the Veteran's separation examination, are negative for any complaints or diagnoses relating to a cold injury.  The earliest clinical indication of the potential presence of any claimed disability occurred many years following the Veteran's separation from active service.

As noted in the prior Board decision, VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of the Veteran's service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).  In this regard, the Board observes that the Veteran was exposed to cold weather during service, and such has been acknowledged by VA (see July 2011 Board remand, p. 4).  Further, during his lifetime, the Veteran provided credible statements concerning his exposure to cold during service, and such has been confirmed, at least in part, by the Appellant's testimony.

Post-service, in letters received in March 2009 and October 2009, the Veteran's private physician opined that the Veteran's heart disorder, diabetes mellitus, diabetic retinopathy, prostate cancer, Paget's disease with osteophytosis, and Parkinson's disease were more likely than not related to his exposure to cold weather during service.  In the March 2009 document, it was noted that affected parts of the body included the Veteran's legs, feet, lungs, chest, veins, skin, and joints.  At that time, the Veteran was unable to tolerate cold, and he also suffered from night sweats, paresthesias, and numbness.  He had recurrent fungal infections, skin cancer, scarring, joint stiffness, and a darkening of his skin.  

The provider indicated that the Veteran carried diagnoses to include a heart disorder, diabetes mellitus, diabetic retinopathy, prostate cancer, Paget's disease with osteophytosis, and Parkinson's disease.  Importantly, the examiner opined that all of these disorders were more likely than not to have been related to his cold injury.  An opinion as to Alzheimer's disease was not contained in either report.

Following a VA cardiovascular examination in August 2009, the examiner offered his opinion that there was no known nexus between arteriosclerotic heart disease or diabetes mellitus.  No further rationale was provided.

At the time of a December 2010 Board hearing, the Appellant testified that she married the Veteran in 1954.  Upon his return from Korea, per her testimony, the Veteran complained that, while serving in Korea, he had often slept on the ground or in foxholes and had been constantly cold.  She further indicated that it took many years before the Veteran would acknowledge that he needed treatment for his cold weather injuries.

An additional VA examination was conducted in May 2014.  At that time, the examiner indicated that he was unable to find consistent, peer-reviewed literature to support that the claimed disabilities were related to cold exposure or to the Veteran's service.  As such, he opined that it was less likely as not that the Veteran's heart disorder was related to service.  Again, no further rationale was provided.

In November 2014, a private physician provided opinions that were not favorable to the Appellant's claims.  It was noted that the issue of long-term complications of cold injury was specifically reviewed by a VA publication, and that such an injury could result in a wide array of complications.  However, the physician indicated that such manifestations generally occur immediately following exposure and then worsen over time.  The physician also stated that there was nothing in the record to indicate that a cold injury had occurred, even though such an event was specifically acknowledged by VA in this case.  The examiner also stated that the lack of symptoms following discharge provided further evidence against the Appellant's claims.

As to the issues at hand, the physician noted that there was nothing in the literature to support a link between cold exposure, as distinguished from cold injury, to heart failure, diabetes, Parkinson's disease, Paget's disease, retinopathy, or prostate cancer.  It was noted that skin discoloration and itching may occur, but only if there is some skin injury at the outset.  

To these points, the Board again notes that, per the Appellant's testimony, the Veteran did complain of cold injury residuals upon his return from the Korean peninsula.  According to her statements, the Veteran waited years to accept the fact that he needed assistance with regard to cold injuries acknowledged by VA.  Therefore, the November 2014 opinion's supposition that residuals were not indicated until long after separation is not dispositive in this matter.

Further, the physician did not reconcile the fact that the Veteran clearly had skin discoloration at the time he was examined in 2009.  Such information stands in contrast to the physician's statement that skin discoloration may be indicative of a cold injury at the outset.  While the physician stated that such an injury was not supported by the record, VA has nonetheless assumed that this injury did occur.  As such, and despite the lengthy rationale on the part of the physician, the Board finds that this opinion lacks probative value due to factual inaccuracies and internal inconsistencies.  

In March 2015, the Board determined that the May 2014 VA examination report was inadequate upon which to decide the issues on appeal.  As such, the Board found that an additional VA medical opinion was necessary.

With regard to the requested medical opinion, the Board observed, once again, that there was evidence for and against a finding that the Veteran had a "cold injury" as opposed to just "cold exposure" during service.  As neither was more probative, the Board found that the question as to whether the Veteran had a cold injury during service to be in equipoise.  As such, the reviewing physician was directed to assume that the Veteran had a cold injury during service.

A supplemental opinion was provided in July 2015.  As to a heart disorder, the examiner was unable to provide an opinion without resorting to mere speculation.  However, an absolutely accurate determination of etiology is not a condition precedent to granting service connection, nor is definite etiology or obvious etiology.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996); see also Fagan v. Shinseki, 573 F.3d 1282, 1289 (Fed. Cir. 2009) ("The examiner's statement, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection").  Regarding all other claimed conditions, the VA examiner merely stated, "Please see Medical Opinion dated 5/2/14."

With regard to the medical opinions of record, aside from the private opinion authored in November 2014, the Board notes that no clear rationale was provided, either for or against the Appellant's claim.  Although the November 2014 physician did provide a rationale, as discussed above, the Board finds this opinion lacking of probative value in this case.  Regarding other unfavorable opinions of record, the Board is unable to distinguish these opinions from the favorable opinions received from the Veteran's private provider in 2009.  In this regard, the Board observes that the opinions of record have been given by those with the requisite professional credentials to opine on the disabilities on appeal.

Taking all reports into account, the Board finds that the evidence in this case is so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the evidence here is in relative equipoise, meaning that the evidence for and against the Veteran's claim is essentially equal, entitlement to service connection for a heart disorder, diabetes mellitus, diabetic retinopathy, prostate cancer, Paget's disease with osteophytosis, and Parkinson's disease granted.

(The Order follows on the next page.)


ORDER

Service connection for cardiovascular disorder, to include congestive heart failure, as a substitute claimant, is granted.
 
Service connection for diabetes mellitus, as a substitute claimant, is granted. 
 
Service connection for diabetic retinopathy, as a substitute claimant, is granted.
 
Service connection for prostate cancer, as a substitute claimant, is granted. 

Service connection for Parkinson's disease, as a substitute claimant, is granted.
 
Service connection for Paget's disease and osteophytosis, as a substitute claimant, is granted. 


REMAND

As for the issues of entitlement to service connection for Alzheimer's disease, as well as entitlement to special monthly compensation, the Board finds that the record does not contain sufficient competent evidence to decide these claims. 

With regard to the claim for Alzheimer's disease, the VA examiner in May 2014 indicated that he was unable to find consistent, peer-reviewed literature to support a link between Alzheimer's disease and cold exposure or cold injury.  It was further noted that the record was silent for signs of Alzheimer's disease during service, or for more than one year following separation.  The Board requested in March 2015 that an additional opinion be provided to specifically address whether such condition was at least as likely as not related to an in-service cold injury, as the opinions of record at that time were insufficient to make that determination.  In July 2015, the May 2014 VA examiner failed to provide any additional opinion or analysis with regard to this issue.  Instead, the examiner seemingly misread the request, assuming that this claim had been service connected in the prior Board decision, and no further opinion was put forth.  As such, the medical opinion did not substantially comply with the Board's March 2015 remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, the Veteran's claim must be remanded once again so as to determine whether the Veteran's Alzheimer's disease was at least as likely as not related to a cold injury which has been acknowledged by VA in this case.

The issue of entitlement to SMC based on the need for regular aid and attendance or at the housebound rate is impacted by the outcome of the issue of entitlement to service connection for Alzheimer's disease.   The United States Court of Appeals for Veterans Claims has held that all issues "inextricably intertwined" with an issue certified for appeal are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Therefore, the SMC claim must be remanded along with the claim of service connection for Alzheimer's disease to the Agency of Original Jurisdiction in accordance with the holding in Harris.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Appellant's claim for entitlement to service connection for Alzheimer's disease, as a substitute claimant, should be referred to an appropriate VA physician for a supplemental medical opinion.  Importantly, the Board requests that such opinion be provided by a different VA examiner if at all possible.  Following review of the claims file, the examiner should provide the following opinion:

Is it at least as likely as not (probability of 50 percent of more) that the Veteran's Alzheimer's disease had its onset in service or is otherwise related to the Veteran's service?   In making this determination, the examiner is to assume that the Veteran had a "cold injury" during service in Korea.  Rationale for the requested opinions shall be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.

2.  Effectuate disability ratings for those issues granted in this decision, to include a heart disorder, diabetes mellitus, diabetic retinopathy, prostate cancer, Paget's disease with osteophytosis, and Parkinson's disease.

3.  The RO/AMC should then, based on all the evidence of record, readjudicate the issue of entitlement to service connection for Alzheimer's disease, followed by a readjudication of the Appellant's claim for SMC.  If any benefit sought is not granted, a supplemental statement of the case should be issued, and the Appellant and her representative should be afforded the appropriate period to respond.  Thereafter, the case should be returned to the Board, as appropriate.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


